DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US Pat. No. 9063699.
Regarding claim 1, Huang teaches a protector for a touch screen device with an active display area and inactive area (Abstract, Fig. 1), the protector comprising a base layer that corresponds to the shape of the screen, and adhesive an area applied to the interior of the protector surrounding a central portion without adhesive as set forth in claim 1 (Abstract, Fig. 5 and 6, col. 4 ln. 58 - col. 5 ln. 6). Huang teaches that the protector may be formed with a curvature (Fig. 5 and 6, col. 5 ln. 65 – col. 6 ln. 4).  Huang teaches that the protector may be flexible and able to touch the central portion of the device without breaking (col. 5 ln. 16-20). 
The teachings of Huang differ from the present invention in that Huang does not specifically teach that the protector should deflect off the visual display by a distance sufficient to avoid formation of optical interference. It would, however, have been obvious to one of ordinary skill in the art to shape the protector of Huang such that it did not provide optical interference, as Huang explicitly teaches that optical interference is to be avoided (col. 6 ln. 14-21), and one of ordinary skill in the art would understand the need to avoid optical interference in a visual display. 


Regarding claim 3, the teachings of Huang differ from the present invention in that although Huang teaches that the screen protector may curve away from the screen, Huang does not teach any specific axis of curvature (i.e., does not teach a longitudinal axis). It would, however, have been obvious to one of ordinary skill in the art to select whatever axis of curvature was necessary to generally conform to the shape of the display device, and Huang teaches that the display device may be curved about a longitudinal axis (as depicted in Fig. 2 and 5), which one of ordinary skill in the art would have understood to necessitate a matching curvature in the protector. Additionally, it would have been obvious to one of ordinary skill in the art to select whatever axis of curvature was necessary for the protector to achieve the desired effects based on the intended geometry of the display device. 

Regarding claims 4 and 14, Huang depicts the curvature of the protector as deflecting the central portion of the protector off the visual display (Fig. 5 and 6) and teaches that the sheet may be convex with respect to the display screen so as to avoid optical interference (col. 6. ln. 10-27). 

Regarding claim 5, Huang teaches a distance of 0.01 – 0.2 mm (10-200 microns) (col. 6. Ln. 51-55).

Regarding claims 6-13, Huang teaches that a glass sheet in the protector may have the claimed geometry, as discussed above. While Huang does not teach any specific method for achieving the claimed shape, the limitations in claims 6-13 related to how the claimed shape is achieved are product-by-process limitations. Product-by-process claims are limited only to the structure implied by the recited steps, and are not limited to the specific method steps. As there is no apparent reason why the recited process steps of claims 6-13 would result in a product that materially differed from a similar product 

Regarding claims 15 and 16, Huang also teaches that the undesirable optical effects are avoided due to the shape of the protector relative to the display (in the same manner as Applicant) and does not teach the presence of any objects or coatings on the interior surface of the protector’s base layer that affect transparency, clarity, or visibility through the protector. 

Regarding claim 17, Huang teaches that the adhesive may be applied about two opposing edge areas of the protector (each of the left and right portions 208 of Fig. 5). Although Huang does not explicitly teach that the adhesive inhibits lateral movement of the edge when pressed, Huang teaches that the purpose of the adhesive is to secure the protector to the display device, which one of ordinary skill in the art would understand to mean that the protector does not move relative to the device in the areas where it is adhered to the device. 

Regarding claim 18, Huang teaches that the display screen to which the curved protector is attached may itself have a curved surface (Fig. 2A, 5, col. 3 ln. 29-32). 

Response to Arguments
Applicant's arguments filed 4-16-2021 have been fully considered but they are not persuasive. Regarding the teachings of Huang, Applicant argues that Huang teaches that the protective cover is not to touch the display screen. This argument is unpersuasive because Huang teaches that the protective cover should be sufficiently flexible to withstand pressures sufficient to cause it to contact the display screen (col. 5, ln. 16-20). While Huang describes such pressures as “excessive” and teaches that such . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785